ALEXANDER & BALDWIN, INC.

RESTRICTED STOCK BONUS PLAN

 

AMENDMENT NO. 4  

 

The Alexander & Baldwin, Inc. Restricted Stock Bonus Plan, as restated effective
April 28, 1988 (the “Plan”), is hereby amended, effective December 13, 2007, as
follows:

 

 

1.

A new Section IX is hereby added as follows:

 

 

“IX.

Tax Withholding

 

Participants may elect to have the Company withhold, upon the vesting of the
shares of Common Stock issued to them under the Plan, a portion of those vested
shares with an aggregate Fair Market Value equal to the percentage of the
Withholding Taxes (not to exceed one hundred percent (100%)) designated by such
individual. The shares of Common Stock so withheld shall reduce the number of
shares of Common Stock authorized for issuance under this Plan.

 

‘Fair Market Value’ per share of Common Stock on any relevant date shall be the
closing selling price per share of Common Stock at the close of regular hours
trading (i.e., before after-hours trading begins) on date in question on the
stock exchange serving as the primary market for the Common Stock, as such price
is reported by the National Association of Securities Dealers (if primarily
traded on the Nasdaq Global Select Market) or as officially quoted in the
composite tape of transactions on any other stock exchange on which the Common
Stock is then primarily traded. If there is no closing selling price for the
Common Stock on the date in question, then the Fair Market Value shall be the
closing selling price on the last preceding date for which such quotation
exists.

 

‘Withholding Taxes’ shall mean the applicable federal and state income and
employment withholding taxes to which the holder of a restricted stock award
under this Plan may become subject in connection with the vesting of the shares
of Common Stock subject to that award.”

 

 

2.

Existing Sections IX and X are hereby renumbered X and XI, respectively.

 

3.         Except as modified by this Plan Amendment, all the terms and
provisions of the Plan shall continue in full force and effect.

 

rsb-4



IN WITNESS WHEREOF, ALEXANDER & BALDWIN, INC. has caused this Plan Amendment to
be executed on its behalf by its duly-authorized officers on this 13th day of
December, 2007.

 

 

ALEXANDER & BALDWIN, INC.

 

 

By: /s/ Son-Jai Paik

 

Its Vice President

 

 

By: /s/ Alyson J. Nakamura

 

Its Secretary

 

 

 

-2-

 

 